DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
In an amendment filed 2/26/2021 with an IDS, Applicant amended claims 1, 3-4, 12, 22, 24-25, 27-28, and 33.  This amendment is acknowledged.  Claims 1-33 are pending with claims 13-21 being withdrawn from consideration.
Applicant’s arguments, see pages 23-31, filed 2/26/2021, with respect to claims 1-12 and 22-33 have been fully considered and are persuasive.  The 102/103 rejections of claims 1-12 and 22-33 have been withdrawn in light of the amendments.  Further, an examiner’s amendment is made below to cancel the withdrawn claims that were not amended to align with the allowable claims and to correct a dependency of a dependent claim and avoid an antecedent basis issue.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/26/2021 was filed after the mailing date of the non-final rejection on 10/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-21 directed to an invention non-elected without traverse.  Accordingly, claims 13-21 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 13-21.
Claim 24, line 1: delete “23” and insert - - 24 - -.

Allowable Subject Matter
Claims 1-12 and 22-33 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711